   Case 20-67115-lrc     Doc 22    Filed 08/04/20 Entered 08/04/20 14:30:35       Desc
                                        Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                       )
                                             )      CHAPTER 13
CHANDRA KAYE ALLEN-CAMPBELL                  )      CASE NO.: 20-67115-LRC
                                             )
                                             )
         DEBTOR.                             )

                           CHAPTER 13 TRUSTEE'S
              OBJECTION TO CONFIRMATION & MOTION TO DISMISS

        Melissa J. Davey, Chapter 13 Trustee, objects to confirmation of the plan and moves
to dismiss this case pursuant to 11 U.S.C. Section 1307(c) for the following reasons:

       1.      The Trustee requests proof that Debtor has paid the post-petition mortgage
payments for Debtor's residence in order to determine whether the Plan complies with 11
U.S.C. Section 1325(a)(6).

         2.    Due to a change in circumstances since filing, Schedules I and J do not
correctly reflect the current financial situation, preventing the Trustee from evaluating
feasibility. 11 U.S.C. Section 1325(a)(6). Debtor no longer receives a contribution of
$300.00 per month from her son.

       3.      The Chapter 13 Plan fails to provide for payment of interest to the Georgia
Department of Labor in possible violation of 11 U.S.C. Section 1325(a)(5) and Till v. SCS
Credit Corp., 541 U.S. 465 (2004).

        Wherefore, the Trustee moves this Honorable Court to consider the above
objections at the confirmation hearing, deny confirmation of the Chapter 13 plan, dismiss
the case pursuant to 11 U.S.C. Section 1307(c), and for such other and further relief that
this Court deems just and proper.
   Case 20-67115-lrc     Doc 22   Filed 08/04/20 Entered 08/04/20 14:30:35      Desc
                                       Page 2 of 3



Dated: August 04, 2020
                                                 /s/Melissa J. Davey
                                                 Melissa J. Davey
                                                 Chapter 13 Trustee
                                                 GA Bar No. 206310
                                                 260 Peachtree Street, NW, Suite 200
                                                 Atlanta, GA 30303
                                                 Telephone:      (678) 510-1444
                                                 Facsimile:      (678) 510-1450
                                                 mail@13trusteeatlanta.com
   Case 20-67115-lrc      Doc 22    Filed 08/04/20 Entered 08/04/20 14:30:35          Desc
                                         Page 3 of 3



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                         )
                                               )      CHAPTER 13
CHANDRA KAYE ALLEN-CAMPBELL                    )      CASE NO.: 20-67115-LRC
                                               )
                                               )
         DEBTOR.                               )

                                CERTIFICATE OF SERVICE

       This is to certify that I have on this day electronically filed the foregoing Chapter 13
Trustee's Objection to Confirmation & Motion to Dismiss using the Bankruptcy Court’s
Electronic Case Filing program, which sends a notice of this document and an
accompanying link to this document to the following parties who have appeared in this case
under the Bankruptcy Court’s Electronic Case Filing program:

Cha'Ron A. Ballard theballardlawgroup@gmail.com,
courtnotices@blglawgroup.com;R46072@notify.bestcase.com
Lucretia Lashawn Scruggs GAECFNotifications@logs.com, lscruggs@logs.com

       I further certify that on this day I caused a copy of this document to be served via
United States First Class Mail on the following parties at the address shown for each:

DEBTOR(S):
CHANDRA KAYE ALLEN-CAMPBELL
2834 WARD LAKE WAY
ELLENWOOD, GA 30294
Dated: August 04, 2020                                /s/Melissa J. Davey
                                                      Melissa J. Davey
                                                      Chapter 13 Trustee
                                                      GA Bar No. 206310
                                                      260 Peachtree Street, NW, Suite 200
                                                      Atlanta, GA 30303
                                                      Telephone:      (678) 510-1444
                                                      Facsimile:      (678) 510-1450
                                                      mail@13trusteeatlanta.com
